                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALI ALHAKEMI,                      )
                                   )
                   Petitioner,     )                       8:18CV467
                                   )
              v.                   )
                                   )
STATE OF NEBRASKA, SCOTT R. )                               ORDER
FRAKES, Director, Nebraska         )
Correctional Services, and MICHELL )
CAPPS, Warden, Nebraska State      )
Penitentiary,                      )
                                   )
                   Respondents.    )
                                   )


       IT IS ORDERED that Respondents’ Motion for Extension of Time to File a
Responsive Pleading (filing no. 11) is granted. On or before the close of business on
November 21, 2018, counsel for the Respondents shall submit a brief and such
evidentiary materials as may be necessary addressing the Motion for Appointment of
Counsel (filing no. 2) and the Motion for Appointment of Arabic Interpreter (filing
no. 3).

      DATED this 19th day of November, 2018.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
